Citation Nr: 0534748	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for disability of the 
right great toe.

3.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1981 
to October 2001.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  As noted at the veteran's personal hearing at the RO 
in September 2002, the issues currently on appeal are limited 
to those listed on the title page.

The issue of entitlement to service connection for low back 
disability is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  In September 2002, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeals as 
to the issues of entitlement to service connection for a 
right wrist injury, ulnar neuropathy of the right wrist, a 
right knee disorder, lateral epicondylitis, smoke and fume 
inhalation, refractive error, a positive purified protein 
derivative (PPD), and periodontal disease.

2.  The medical evidence of record shows gastroesophageal 
reflux disease (GERD) due to military service.  

3.  The medical evidence of record does not show disability 
of the right great toe due to military service.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issues of entitlement to service 
connection for a right wrist injury, ulnar neuropathy of the 
right wrist, a right knee disorder, lateral epicondylitis, 
smoke and fume inhalation, refractive error, a positive PPD, 
and periodontal disease have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005).

2.  GERD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Disability of the right great toe was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

By a rating decision dated in June 2001, the issues of 
entitlement to service connection for a right wrist injury, 
ulnar neuropathy of the right wrist, a right knee disorder, 
lateral epicondylitis, smoke and fume inhalation, refractive 
error, a positive PPD, and periodontal disease were denied.  
The veteran perfected an appeal in June 2002 as to these 
issues.  However, at a hearing before the RO in September 
2002, the veteran withdrew his appeal as to these issues.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§§20.202, 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issues of entitlement to service 
connection for a right wrist injury, ulnar neuropathy of the 
right wrist, a right knee disorder, lateral epicondylitis, 
smoke and fume inhalation, refractive error, a positive PPD, 
and periodontal disease.  As such, the Board finds that the 
veteran has withdrawn his claims as to thes issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to service 
connection for a right wrist injury, ulnar neuropathy of the 
right wrist, a right knee disorder, lateral epicondylitis, 
smoke and fume inhalation, refractive error, a positive PPD, 
and periodontal disease, and they are dismissed.

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
January 2004, a letter was sent to the veteran by the RO, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for providing and what 
evidence VA would be obtaining.  The letter explained what 
evidence VA needed from the veteran and told him that VA 
would request records for him if he provided sufficient 
information to identify the records.  No additional private 
medical evidence was subsequently added to the claims file.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the 
veteran's service department personnel and medical records 
are on file, and his VA treatment records have been 
associated with the claims file.  The claimant has provided 
authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  The veteran was afforded examinations in August 
2001 and in October 2003.  

All available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claims.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Additionally, service connection may be granted 
for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Right Great Toe

Analysis

The veteran's service medical records reveal that he had 
problems with an ingrown toenail of the right great toe, 
which was removed in February 2000.  It was reported after 
the removal in February 2000 that the veteran was doing well.  
When examined in October 2003, which is the most recent 
evaluation on file, it was noted that there were no signs of 
infection or symptoms and that the veteran kept the corners 
clipped short for prevention.  

Consequently, there is no current evidence of a right 
great toe disability or of a nexus between a right great 
toe disability and service.  Therefore, service connection 
for disability of the great right toe is not warranted.

Although the veteran has testified that he has a disability 
of the right great toe that began in service, a layman, such 
as the veteran, is not competent to comment on medical 
matters such as the diagnosis of a disability or the etiology 
of any such disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for disability of the right great toe.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Gastrointestinal Disability

Analysis

The veteran's service medical records reveal that he began 
complaining of gastrointestinal problems in May 1986.  An 
esophagram and upper gastrointestinal series were normal.  In 
June 1986, the veteran complained of burning in the 
midsternal area.  The diagnosis was probable mild reflux 
esophagitis, by history.  According to a May 2001 Medical 
Assessment, the veteran had GERD with relief from taking 
Zantac.  While still in service, when examined by VA in 
August 2001, the diagnosis was GERD, stable with medication.  
Subsequent to service discharge, the diagnosis on examination 
in October 2003 was GERD, well controlled with medication.  
Consequently, because there is medical evidence of a 
diagnosis of GERD in during his military service, current 
medical evidence of GERD, and the continuity of treatment 
since service discharge providing a nexus between the 
veteran's current disorder and service, service connection 
for GERD is warranted.


ORDER

The claims of entitlement to service connection for a right 
wrist injury, ulnar neuropathy of the right wrist, a right 
knee disorder, lateral epicondylitis, smoke and fume 
inhalation, refractive error, a positive PPD, and periodontal 
disease are dismissed.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for disability of the right 
great toe is denied.


REMAND

A review of the claims files reveals that there is a notation 
in the United States Air Force clinical records for October 
2003 that x-rays of the low back were obtained.  However, 
reports of the x-rays are not currently on file.  
Additionally, it is unclear from the evidence of record 
whether the veteran currently has a chronic low back 
disability, such as lumbosacral strain, or whether he has 
only back pain without an identifiable underlying malady, 
which is insufficient to warrant service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While 
the veteran complained of back pain in service and 
lumbosacral strain was diagnosed in August 2001, only low 
back pain was diagnosed in October 2003.

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2005).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159 (2005).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted at his 
most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for low back 
disability, to include medical records 
since October 2003.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO must obtain and 
associate with the file all records that 
are not currently on file.

2.  The RO must contact the Medical 
Center at Scott Air Force Base in 
Illinois and request the written reports 
of x-rays of the veteran's back taken in 
October 2003.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it must inform the veteran and 
his representative of this and provide 
them the opportunity to provide a copy 
of the outstanding medical records.

4.  Thereafter, the RO must schedule the 
veteran for a VA examination to determine 
the etiology of any current low back 
disability found.  The VA claims folders 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion, in 
light of the examination findings, 
whether any back disability found is 
related to the veteran's military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above noted examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  After the above actions have been 
completed, the RO must readjudicate the 
veteran's claim for service connection for 
low back disability, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


